                    1   COOLEY LLP
                        JOHN C. DWYER, Bar No. 136533 (dwyerjc@cooley.com)
                    2   PATRICK E. GIBBS, Bar No. 183174 (pgibbs@cooley.com)
                        CLAIRE A. MCCORMACK, Bar No. 241806
                    3   (cmccormack@cooley.com)
                        3175 Hanover Street
                    4   Palo Alto, CA 94304-1130
                        Telephone:    +1 650 843 5000
                    5   Facsimile:    +1 650 843 7400
                    6   Attorneys for Defendants
                        NVIDIA CORPORATION, JENSEN
                    7   HUANG, COLETTE M. KRESS,
                        ROBERT K. BURGESS, TENCH COXE,
                    8   PERSIS S. DRELL, JAMES C. GAITHER,
                        DAWN HUDSON, HARVEY C. JONES,
                    9   MICHEAEL G. MCCAFFERY, MARK L. PERRY,
                        A. BROOKE SEAWELL, and MARK A. STEVENS
                   10

                   11

                   12

                   13                               UNITED STATES DISTRICT COURT

                   14                            NORTHERN DISTRICT OF CALIFORNIA

                   15

                   16   In re: NVIDIA CORPORATION                         Case No. 4:19-cv-00341-HSG
                        CONSOLIDATED DERIVATIVE
                   17   LITIGATION                                        JOINT STIPULATION AND
                                                                          [PROPOSED] ORDER TO FURTHER
                   18   This Document Relates to:                         STAY PROCEEDINGS

                   19                       ALL ACTIONS                   [CIVIL L.R. 7-12]

                   20                                                     Related Case No.: 4:18-cv-07669-HSG

                   21                                                     Judge:         Hon. Haywood S. Gilliam, Jr.
                                                                          Courtroom:     2
                   22

                   23
                                Pursuant to Civil Local Rule 7-12, plaintiffs Sanghyep Han, Yuju Yang, and The Booth
                   24
                        Family Trust (“Plaintiffs”) and defendants NVIDIA Corporation (“NVIDIA”), Jensen Huang,
                   25
                        Colette M. Kress, Robert K. Burgess, Tench Coxe, Persis S. Drell, James C. Gaither, Dawn Hudson,
                   26
                        Harvey C. Jones, Michael G. McCaffrey, Mark L. Perry, A. Brooke Seawell, and Mark A. Stevens,
                   27
                        (the “Individual Defendants,” together with NVIDIA, the “Defendants,” and together with
                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO            4:19-cv-00341-HSG
                                                                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                           TO FURTHER STAY PROCEEDINGS
                    1   Plaintiffs, the “Parties”), by and through their undersigned counsel, hereby stipulate and agree as
                    2   follows:
                    3                                                 RECITALS
                    4           WHEREAS, on January 18, 2019, Plaintiff Sanghyep Han filed a shareholder derivative
                    5   action on behalf of nominal defendant NVIDIA against the Individual Defendants, alleging
                    6   violations of Section 10(b), 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
                    7   Act”), SEC Rules 10b-5 and 14a-9, and breaches of fiduciary duty, unjust enrichment, and waste
                    8   of corporate assets, captioned Han v. Huang, et al., Case No. 3:19-cv-00341 (the “Han Action”);
                    9           WHEREAS, on February 12, 2019, Plaintiff Yuju Yang filed a shareholder derivative action
                   10   on behalf of NVIDIA against the Individual Defendants, asserting substantially similar factual
                   11   allegations and claims as the Han Action, captioned Yang v. Huang, et al., Case No. 3:19-cv-00766
                   12   (the “Yang Action”);
                   13           WHEREAS, on February 19, 2019, Plaintiff The Booth Family Trust filed a shareholder
                   14   derivative action on behalf of NVIDIA against the Individual Defendants asserting substantially
                   15   similar factual allegations and many of the same claims as the Han and Yang Actions, captioned
                   16   The Booth Family Trust v. Huang, et al., Case No. 3:19-cv-00876 (the “Booth Action”);
                   17           WHEREAS, on March 4, 2019, the Hon. Haywood S. Gilliam, Jr. granted a stipulation
                   18   consolidating two federal securities class actions, Iron Workers Local 580 Joint Funds v. NVIDIA
                   19   Corporation, et al., Case No. 4:18-cv-07669-HSG and Oto v. NVIDIA Corporation, et al., Case
                   20   No. 4:18-cv-07783-HSG (the “Consolidated Class Action”) that are currently pending against
                   21   NVIDIA and two of its officers. The Consolidated Class Action is captioned In re NVIDIA
                   22   Corporation Securities Litigation, alleges violations of Sections 10(b) and 20(a) of the Exchange
                   23   Act and SEC Rule 10b-5, and is currently pending before this Court;
                   24           WHEREAS, on March 12, 2019, the Hon. Haywood S. Gilliam, Jr. granted Defendants’
                   25   Administrative Motion to Relate and Consolidate Cases and to Appoint Co-Lead Counsel, thereby
                   26   relating the Han, Yang, and Booth Actions to the Consolidated Class Action, consolidating the Han,
                   27   Yang, and Booth Actions under Case No. 4:19-cv-00341-HSG, reassigning them to the Hon.
                   28   Haywood S. Gilliam, Jr., and entitling the consolidated derivative action In re NVIDIA Corporation
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO            4:19-cv-00341-HSG
                                                                                   JOINT STIPULATION AND [PROPOSED] ORDER
                                                                        2                    TO FURTHER STAY PROCEEDINGS
                    1   Consolidated Derivative Litigation (the “Consolidated Derivative Action”) (ECF No. 19);
                    2           WHEREAS, on March 27, 2019, the Court approved the Parties’ joint stipulation to stay
                    3   the Consolidated Derivative Action pending resolution of any motion to dismiss filed in the
                    4   Consolidated Class Action;
                    5           WHEREAS, on March 16, 2020, the Hon. Haywood S. Gilliam, Jr. granted-in-part and
                    6   denied-in part, with leave to amend, a motion to dismiss filed by NVIDIA in the Consolidated Class
                    7   Action;
                    8           WHEREAS, it is expected that an amended complaint will be filed in the Consolidated
                    9   Class Action;
                   10           WHEREAS, the Parties have met and conferred concerning the most efficient manner in
                   11   which to litigate the Consolidated Derivative Action during the pendency of the Consolidated Class
                   12   Action;
                   13           WHEREAS, the Parties agree that the resolution of the Consolidated Class Action will
                   14   inform the manner in which the Consolidated Derivative Action proceeds;
                   15           WHEREAS, the Parties agree that in the interests of judicial economy and preservation of
                   16   the Court’s and Parties’ resources, all proceedings in the Consolidated Derivative Action should be
                   17   stayed in their entirety until after the entry of any order(s) on a motion to dismiss an amended
                   18   complaint in the Consolidated Class Action;
                   19           WHEREAS, the Parties agree that Defendants need not answer, move, or otherwise respond
                   20   to the pending complaints in the Consolidated Derivative Action, or any subsequent complaint filed
                   21   in the Consolidated Derivative Action, until after the entry of any order(s) on a motion to dismiss
                   22   the Consolidated Class Action; and
                   23           WHEREAS, the Parties agree that within 30 days of entry of any order(s) on a motion to
                   24   dismiss in the Consolidated Class Action, the Parties will meet and confer in good faith and propose
                   25   either a further stay or a schedule in the Consolidated Derivative Action for Defendants’ response(s)
                   26   to the operative complaint(s), which will be subject to approval by the Court.
                   27                                                 STIPULATION
                   28           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO            4:19-cv-00341-HSG
                                                                                    JOINT STIPULATION AND [PROPOSED] ORDER
                                                                         3                    TO FURTHER STAY PROCEEDINGS
                    1   hereto, through their undersigned counsel, as follows:
                    2           1.      The Consolidated Derivative Action remains stayed in its entirety until the entry of
                    3   any order on a motion to dismiss an amended complaint filed in the Consolidated Class Action or
                    4   until plaintiffs in the Consolidated Class Action indicate their intention not to file an amended
                    5   complaint.
                    6           2.      Within 30 days of entry of any order on a motion to dismiss any amended complaint
                    7   filed in the Consolidated Class Action, or within 30 days of the plaintiffs in the Consolidated Class
                    8   Action indicating their intention not to file an amended complaint, the Parties will meet and confer
                    9   in good faith and propose either a further stay or a schedule in the Consolidated Derivative Action,
                   10   including a deadline for Defendants to answer, move, or otherwise respond to the operative
                   11   complaint(s) in the Consolidated Derivative Action.
                   12           3.      Defendants need not answer, move, or otherwise respond to the pending complaints
                   13   in the Consolidated Derivative Action, or any subsequent complaint filed in the Consolidated
                   14   Derivative Action, until a response date is set and/or approved by the Court following the Court
                   15   lifting the stay.
                   16           4.      Defendants shall promptly notify Plaintiffs of any related derivative actions.
                   17           5.      Defendants shall promptly notify Plaintiffs if a related derivative action is not stayed
                   18   for a similar or longer duration than the Consolidated Derivative Action.
                   19           6.      If Defendants produce documents or written discovery to plaintiffs in any related
                   20   derivative action during the pendency of the stay, Defendants agree to provide a copy to Plaintiffs
                   21   in the Consolidated Derivative Action.
                   22           7.          Plaintiffs have the option to terminate the stay if a related derivative action is not
                   23   stayed for a similar or longer duration by giving 30 days’ notice via email to counsel for Defendants.
                   24           8.      If the Parties in the Consolidated Class Action, or in any related derivative actions,
                   25   choose to pursue mediation or engage in formal settlement talks, Defendants agree to include
                   26   Plaintiffs in the Consolidated Derivative Action in the mediation or formal settlement talks. In the
                   27   event plaintiffs in the Consolidated Class Action or any related derivative actions object to
                   28   including Plaintiffs in the Consolidate Derivative Action in the mediation or formal settlement
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO            4:19-cv-00341-HSG
                                                                                         JOINT STIPULATION AND [PROPOSED] ORDER
                                                                              4                    TO FURTHER STAY PROCEEDINGS
                    1   talks, Defendants agree to mediate with Plaintiffs in the Consolidated Derivative Action at or about
                    2   the same time.
                    3            9.      The Parties do not seek this stay of proceedings for the purpose of delay, and the
                    4   unopposed stay will not have an effect on any pre-trial dates as the Court has yet to schedule the
                    5   dates.
                    6            10. The Parties are not waiving any rights, claims, or defenses of any kind except as
                    7   expressly stated herein, including the right to pursue formal discovery once this case is no longer
                    8   stayed and/or to file any motion any Party deems appropriate, and the Parties reserve the right to
                    9   seek further extensions of time as circumstances may warrant, subject to the Court’s approval.
                   10

                   11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   12

                   13   Dated: March 26, 2020                             COOLEY LLP
                   14

                   15                                                     By: /s/ Claire A. McCormack
                                                                          John C. Dwyer
                   16                                                     Patrick E. Gibbs
                                                                          Claire A. McCormack
                   17
                                                                          Attorneys for Defendants
                   18                                                     NVIDIA CORPORATION, JENSEN
                                                                          HUANG, COLETTE M. KRESS,
                   19                                                     ROBERT K. BURGESS, TENCH COXE,
                                                                          PERSIS S. DRELL, JAMES C. GAITHER,
                   20                                                     DAWN HUDSON, HARVEY C. JONES,
                                                                          MICHEAEL G. MCCAFFERY, MARK L.
                   21                                                     PERRY, A. BROOKE SEAWELL, and MARK
                                                                          A. STEVENS
                   22
                        Dated: March 26, 2020                             THE ROSEN LAW FIRM, P.A.
                   23

                   24                                                     By: /s/ Laurence M. Rosen
                                                                          Laurence M. Rosen
                   25
                                                                          355 South Grand Avenue, Suite 2450
                   26                                                     Los Angeles, CA 90071
                                                                          Telephone: (213) 785-2610
                   27                                                     Facsimile: (213) 226-4684
                                                                          Email: LROSEN@ROSENLEGAL.COM
                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO            4:19-cv-00341-HSG
                                                                                    JOINT STIPULATION AND [PROPOSED] ORDER
                                                                          5                   TO FURTHER STAY PROCEEDINGS
                    1                                         THE BROWN LAW FIRM, P.C.
                                                              Timothy Brown
                    2                                         240 Townsend Square
                                                              Oyster Bay, NY 11771
                    3                                         Telephone: (516) 922-5427
                                                              Facsimile: (516) 344-6204
                    4                                         Email:
                                                              TBROWN@THEBROWNLAWFIRM.NET
                    5
                                                              WEISSLAW LLP
                    6                                         David C. Katz
                                                              1500 Broadway, 16th Floor
                    7                                         New York, NY 10036
                                                              Telephone: (212) 682-3025
                    8                                         Facsimile: (212) 682-3010
                                                              Email: dkatz@weisslawllp.com
                    9
                                                              Co-Lead Counsel for Plaintiffs
                   10

                   11                                       ***
                   12                                      ORDER
                   13           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   14

                   15   DATED: 3/27/2020
                                                              Hon. Haywood S. Gilliam, Jr.
                   16                                         United States District Court Judge

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO            4:19-cv-00341-HSG
                                                                        JOINT STIPULATION AND [PROPOSED] ORDER
                                                              6                   TO FURTHER STAY PROCEEDINGS
